


115 HCON 6 IH: Expressing the sense of Congress that the United States should provide, on an annual basis, an amount equal to at least one percent of United States gross domestic product for nonmilitary foreign assistance programs.
U.S. House of Representatives
2017-01-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV
115th CONGRESS
1st Session
H. CON. RES. 6
IN THE HOUSE OF REPRESENTATIVES

January 5, 2017
Ms. Lee submitted the following concurrent resolution; which was referred to the Committee on Foreign Affairs

CONCURRENT RESOLUTION
Expressing the sense of Congress that the United States should provide, on an annual basis, an amount equal to at least one percent of United States gross domestic product for nonmilitary foreign assistance programs.
 
 
Whereas, on April 3, 1948, President Harry Truman signed into law the Economic Recovery Act of 1948, inspired by a plan of economic trade and assistance for European countries proposed by Secretary of State George C. Marshall, otherwise known as the Marshall Plan;  Whereas, from the years 1947 to 1951, the United States gave $13 billion, equivalent to approximately $140 billion in 2016 and less than one percent of United States gross domestic product (GDP) for nonmilitary foreign assistance programs for 2015, in economic aid and technical assistance to assist in the economic recovery of 16 European countries; 
Whereas the Marshall Plan, among other objectives, sought to assure global peace and defend the national security of the United States through direct foreign assistance programs aimed at combating economic, social, and political degradation;  Whereas poverty, lack of opportunity, and environmental degradation are recognized as significant contributors to socioeconomic and political instability, as well as to the exacerbation of disease pandemics and other global health threats; 
Whereas elevating the United States standing in the world represents a critical and essential element of any strategy to improve national and global security by mitigating the root causes of conflict and multinational terrorism, strengthening diplomatic and economic relationships, preventing global climate change, curbing weapons proliferation, and fostering peace and cooperation between all nations;  Whereas the Foreign Assistance Act of 1961, signed into law on September 4, 1961, reaffirms the traditional humanitarian ideals of the American people and renews its commitment to assist people in developing countries to eliminate hunger, poverty, [and] illness; 
Whereas Congress created the Peace Corps in 1961 and the United States has since sent more than 220,000 volunteers to 140 nations to promote the Peace Corps’ mission of world peace and friendship through service in the developing world;  Whereas, on November 3, 1961, President John F. Kennedy established the United States Agency for International Development (USAID) with the aim of providing direct support to developing countries in a manner free of political and military influence; 
Whereas over the last 10 years, Congress and successive administrations have worked to more than double foreign assistance and implement a number of new foreign aid initiatives to support global health, development, human rights, and good governance, including the Millennium Challenge Account (MCA), the President’s International Education Initiative, the President’s Malaria Initiative (PMI), the President’s Emergency Plan for AIDS Relief (PEPFAR), the Global Food Security and Feed the Future Initiatives, and the Global Health Initiative;  Whereas President Obama has expressed his commitment to achieve the Millennium Development Goal of cutting extreme poverty and hunger around the world in half by 2015, as well as his intent to double the level of foreign assistance to meet that goal; 
Whereas the United States has pledged its support, along with every United Nations member state and numerous international organizations, to achieve the United Nations Millennium Development Goals in order to reduce extreme poverty, support sustainable development, and address the needs of the world’s most vulnerable populations;  Whereas the United Nations Millennium Development Goals, derived from the United Nations Millennium Declaration signed on September 8, 2000, seek to eradicate extreme poverty and hunger, achieve universal primary education, promote gender equality and empower women, reduce child mortality, improve maternal health, combat HIV/AIDS, malaria, and other diseases, ensure environmental sustainability, and develop a global partnership for development; 
Whereas the United Nations Department of Economic and Social Affairs indicates that in September 2015, major gaps still persisted in development aid monetary flows to the least developed countries and in eliminating trade barriers for developing countries;  Whereas, additionally, many people could not access essential medicines—generic medicines were available on average in 58 percent of public sector facilities—and only 32 per 100 citizens in developing countries had access to the Internet at affordable prices; 
Whereas the World Bank estimates that in 2013, 767 million people across the globe were experiencing extreme poverty, living on less than $1.90 a day;  Whereas according to the United Nations Development Program’s 2015 Human Development Report more than 1.5 billion people (across 101 countries examined in the report) live in multidimensional poverty according to the Multidimensional Poverty Index (MPI), an indicator which provides a comprehensive picture of severe deprivations common to poor households including in health, education, and standard of living; 
Whereas the United Nations Food and Agriculture Organization (FAO) estimates that the number of undernourished people in the world totaled 793 million in 2015, equivalent to 12.9 percent of the world population and representing a decrease of roughly 200 million people from 1990;  Whereas the United Nations Framework Convention on Climate Change (UNFCCC) Secretariat has indicated that by 2050, the cost of adapting to global climate change in developing countries could amount to anywhere between $280 and $500 billion annually; 
Whereas in 2014, the United States was in 19th place behind most industrialized nations in official development assistance funding as a percentage of gross national income (GNI), totaling $23.4 billion and representing 0.19 percent;  Whereas, in April 2015, Secretary of State John Kerry released the second Quadrennial Diplomacy and Development Review (QDDR), as a blueprint for the next generation of American diplomacy that builds on the recognition that development is a co-equal pillar of our foreign policy by focusing on four strategic priorities: fighting against violent extremism, building open societies, promoting shared prosperity, and curbing climate change; 
Whereas a principal objective of the foreign policy of the United States, as codified in the Foreign Assistance Act of 1961, is the encouragement and sustained support of the people of developing countries in their efforts to acquire the knowledge and resources essential to development and to build the economic, political, and social institutions which will improve the quality of their lives;  Whereas broad-based country- and community-ownership, sustainable and responsible trade opportunities, the robust engagement of vulnerable populations, including women, and a commitment to improve governance and the rule of law, are all critical to the long-term success of development programs; 
Whereas individuals, businesses, and philanthropic organizations across the United States continue to play a vital and increasing role in international efforts to create a more peaceful and prosperous world for all individuals through direct and indirect assistance;  Whereas studies indicate that 65 percent of the individuals in the United States, whose tax dollars fund Federal expenditures, support increasing funding to meet the Millennium Development Goals and to committing a higher percentage of GDP to address global poverty provided that other wealthy countries are willing to make the same commitment; and 
Whereas a firm and significant financial commitment to enhance United States foreign assistance programs exemplifies the compassion and resolve of the people of the United States to benefit and empower all peoples of the world for the betterment of humankind: Now, therefore, be it   That Congress— 
(1)recognizes that foreign assistance programs are of critical importance in promoting national security, demonstrating the humanitarian spirit of the people of the United States, and improving the credibility and standing of the United States in world affairs; and  (2)expresses its support for attaining the goal of providing, on an annual basis, an amount equal to no less than one percent of United States gross domestic product (GDP) for nonmilitary foreign assistance programs. 

